DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/751,074 filed on 05/23/2022.
Claims 1-17 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119 (e) and 35 U.S.C. 120 to Provisional Patent Application No. 63/063,133, filed on 08/07/2020, to Provisional Patent Application No. 63/192,301, filed on 05/24/2021, and to Parent Application No.: 17/396,927, filed on 08/09/2021.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 10/05/2022, 09/07/2022, and 05/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the remote interface”.  The claim does not have a previous recitation of “a remote interface”. The claim only previously introduces the elements of “a server interface” and as a result, lacks proper antecedent basis. For example, a lack of clarity could arise where a claim refers to "said lever" or “the lever”, where the claim contains no earlier recitation or limitation of a lever and as a result, it would be unclear as to what element the limitation was making reference to (MPEP 2173.05(e) [R-07.2015]). Appropriate correction to “the remote interface” is required to ensure proper claim interpretation.
Regarding claims 2-15, claims 2-15 depend from independent claim 1 and are rejected under the same rational as claim 1.
Regarding claim 16, claim 16 recites the limitation “the interface”.  The claim does not have a previous recitation of “an interface”. The claim only previously introduces the elements of “a remote interface” and as a result, lacks proper antecedent basis. For example, a lack of clarity could arise where a claim refers to "said lever" or “the lever”, where the claim contains no earlier recitation or limitation of a lever and as a result, it would be unclear as to what element the limitation was making reference to (MPEP 2173.05(e) [R-07.2015]). Appropriate correction to “the interface” is required to ensure proper claim interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-3, 5-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0097057; Hereinafter “Tseng”) in view of Harsany et al. (US 2019/0156039; Hereinafter “Harsany”).
Regarding claim 1, Tseng teaches a system, comprising: a server interface (Tseng: Para. [0005], and the baseboard management controller is coupled to the power management unit, and cooperates with the power management unit to provide power management data corresponding to the server.); 
a management server, the management server including instructions for execution by a processor, the instructions, when loaded and executed by the processor (Tseng: Fig. 1, Para. [0005], According to the disclosure, the server rack includes a plurality of servers, each of which includes a power management unit, at least one application circuit and a baseboard management controller. For each of the servers, the power management unit is for receiving a type of direct current (DC) input power that is transmitted at a DC input voltage, and is operable to convert the DC input voltage into at least one DC output voltage to output at least one type of DC output power, each of which is transmitted at a respective one of the at least one DC output voltage, and each of which corresponds to a respective DC output current; each of the at least one application circuit is coupled to the power management unit for being powered by a respective one of the at least one type of DC output power therefrom; and the baseboard management controller is coupled to the power management unit, and cooperates with the power management unit to provide power management data corresponding to the server. Para. [0020]-[0022]), cause the processor to: 
access a server through the remote interface; through the interface, monitor current usage by an electronic device communicatively coupled to the server (Tseng: Para. [0020], Moreover, one can operate a user interface 3 by using a management computer 4 to: Para. [0021] (a) control the master baseboard management controller to monitor the operations of the application circuits of all servers via the slave baseboard management controller(s) and the power management units, so that the master baseboard management controller collects the operating information of the application circuits, and transmits the collected operating information to the management computer 4 via the user interface 3; Para. [0022] (b) receive and monitor the power management data collected by the master baseboard management controller (The master baseboard management controller transmits the power management data collected thereby to the management computer 4 via the user interface 3.); 
determine a security status of the electronic device based upon the current usage (Tseng: Para. [0012], The operating state is detected by the baseboard management controller. Para. [0016], such that an operating mode of the application circuit is changed when the application circuit is determined by the baseboard management controller to be overloaded. In an example, the application circuit includes a graphics card; the operating information at least contains the magnitude of the operating current; the second overload threshold is a current value; and when the magnitude of the operating current contained in the operating information is determined to be greater than the second overload threshold, the application circuit 13 is controlled by the baseboard management controller to enter a power saving mode. Para. [0017]).
Tseng does not explicitly teach take a corrective action based upon the security status.
In an analogous art, Harsany teaches determine a security status of the electronic device based upon the current usage (Harsany: Para. [0027], In some examples, sensors associated with the BMC 112 can measure internal physical variables such as humidity, temperature, power supply voltage, communications parameters, fan speeds, operating system functions, or the like. [Current values may be derived from voltage or power measurements] Para. [0016], The anomaly event can trigger a security action of sending the anomaly event to a central management system (CMS). The anomaly event may include additional information, for example, logs associated with the activity, OS logs, system logs, etc. Further the anomaly event notification may include analysis completed by the BMC.); and 
take a corrective action based upon the security status (Harsany: Para. [0016], The anomaly event can trigger a security action of sending the anomaly event to a central management system (CMS). The anomaly event may include additional information, for example, logs associated with the activity, OS logs, system logs, etc. Further the anomaly event notification may include analysis completed by the BMC. Para. [0017], Moreover, in some examples, a security action by the BMC may include actions to act autonomously, after validating the system state. Such a security action can include quarantining the system, shutting down the system and/or each interface to the system, backing up audit logs, etc. The process of sending anomaly events to the CMS can allow the verification of the authenticity and integrity of the event. Para. [0037]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Harsany with the system and method of Tseng to include take a corrective action based upon the security status because this functionality provides for automated detection and recovery solutions for computing users to reduce down time (Harsany: Para. [0012]). 
Regarding claim 2, Tseng, in combination with Harsany, teaches the system of Claim 1, wherein the management server further includes instructions to cause the processor to take the corrective action through out of band (OOB) communication with a baseboard management controller (BMC) of the server (Harsany: Para. [0017], Moreover, in some examples, a security action by the BMC may include actions to act autonomously, after validating the system state. Such a security action can include quarantining the system, shutting down the system and/or each interface to the system, backing up audit logs, etc. Para [0017], For example, access and/or modification to a boot block can generate an anomaly event by the BMC. The anomaly event may include additional information, for example, logs associated with the activity, OS logs, system logs, etc. Further the anomaly event notification may include analysis completed by the BMC.).
Regarding claim 3, Tseng, in combination with Harsany, teaches the system of Claim 1, wherein the wherein the management server further includes instructions to cause the processor to: 
determine an indication of malware or a security breach on the electronic device (Harsany: Para. [0016], The BMC can monitor the storage for a malware or ransomware activity or pattern. If such activity is found, it indicates to the BMC that a potential threat is present.); 
selectively power down or reconfigure one or more components of the electronic device based on the determination of malware or the security breach (Harsany: Para. [0017], Such a security action can include quarantining the system, shutting down the system and/or each interface to the system, backing up audit logs, etc.); 
isolate firmware or Unified Extensible Firmware Interface (UEFI) from a system processor of the electronic device based on the determination of malware or the security breach (Harsany: Para. [0018], In this example, a tool can use a firmware interface, such as a unified extensible firmware interface (UEFI) application or other light weight bootable image to implement security diagnostics. A security diagnostics application can be executed on demand or based on an observed state of the computing system, for example, a repeated periodic failure or failure to launch the primary OS. In one example, the tool can be invoked by the firmware interface using a flag set by a BMC after a threshold for continuous boot failure events. In another example, a manual user input or a console log diagnostic indicating malware can be used to trigger the flag. The tool can have the capability to inspect storage drives, for example, to detect MBR encryption, encrypted data in a boot partition, look for specific signatures or patterns in the drives, etc. to detect malware, ransomware, or another advanced attack signature on storage drives.); and 
prevent system reboot of the electronic device after a non-operational state detection based on the determination of malware or the security breach (Harsany: Para. [0018], In this example, a tool can use a firmware interface, such as a unified extensible firmware interface (UEFI) application or other light weight bootable image to implement security diagnostics. A security diagnostics application can be executed on demand or based on an observed state of the computing system, for example, a repeated periodic failure or failure to launch the primary OS. In one example, the tool can be invoked by the firmware interface using a flag set by a BMC after a threshold for continuous boot failure events.).
Regarding claim 5, Tseng, in combination with Harsany, teaches the system of Claim 1, wherein the wherein the management server further includes instructions to cause the processor to: determine that the current usage is above an expected value;  (Tseng: Para. [0015], In an example, for each of the servers, the power management data at least contains the magnitude of the DC output current; the first overload threshold is a current value; and when the magnitude of the DC output current contained in the power management data is determined to be greater than the first overload threshold,); based on the determination that the current usage is above the expected value, determine that the security status of the electronic device is compromised (Tseng: Para. [0015], the power management unit is controlled by the master baseboard management controller not to output the type of DC output power to avoid overload.).
Regarding claim 6, Tseng, in combination with Harsany, teaches the system of Claim 1, wherein the management server further includes instructions to cause the processor to determine the security status of the electronic device based upon the current usage by evaluation of the current usage and a temperature of the electronic device (Harsany: Para. [0027], In some examples, sensors associated with the BMC 112 can measure internal physical variables such as humidity, temperature, power supply voltage, communications parameters, fan speeds, operating system functions, or the like.).
Regarding claim 7, Tseng, in combination with Harsany, teaches the system of Claim 1, wherein the management server further includes instructions to cause the processor to determine the security status of the electronic device based upon the current usage by evaluation of the current usage and usage load of a resource of the electronic device (Harsany: Para. [0027], In some examples, sensors associated with the BMC 112 can measure internal physical variables such as humidity, temperature, power supply voltage, communications parameters, fan speeds, operating system functions, or the like. [operating functions may include usage load]).
Regarding claim 8, Tseng, in combination with Harsany, teaches the system of Claim 1, wherein the management server further includes instructions to cause the processor to: determine that the current usage is above an expected value (Tseng: Para. [0015], In an example, for each of the servers, the power management data at least contains the magnitude of the DC output current; the first overload threshold is a current value; and when the magnitude of the DC output current contained in the power management data is determined to be greater than the first overload threshold,); based on the determination that the current usage is above the expected value, determine that the security status of the electronic device is compromised (Tseng: Para. [0015], the power management unit is controlled by the master baseboard management controller not to output the type of DC output power to avoid overload.).
Regarding claim 9, Tseng, in combination with Harsany, teaches the system of Claim 1, wherein the management server further includes instructions to cause the processor to: evaluate current usage of a specific subcomponent of the electronic device (Tseng: Para. [0012], power consumption of the server (also referred to as the server power consumption) or operating information of the application circuit; and the operating information contains at least one of a magnitude of an operating voltage, a magnitude of an operating current, an operating power consumption, or an operating state of the application circuit. [subcomponent may include an application circuit]); and determine the security status of the electronic device based upon the current usage of the specific subcomponent of the electronic device (Tseng: Para. [0012], The operating state is detected by the baseboard management controller.).
Regarding claim 10, Tseng, in combination with Harsany, teaches the system of Claim 9, wherein the specific subcomponent of the electronic device is a drive caddy and the management server further includes instructions to cause the processor to determine that the current usage is above an expected value for the drive caddy (Tseng: Para. [0032], The storage drive 118 can be implemented as a honeypot. A honeypot includes data that appears to be a legitimate part of the computing device, but is actually isolated and monitored by the firmware engines 110, for example, the BMC 112. As noted, the storage drive 118 can be implemented to mimic information or resources of value to an attacker. [storage drive may include a drive caddy]) and, as a result, determine that the security status of the electronic device is compromised (Harsany: Para. [0027], Para. [0016], The anomaly event can trigger a security action of sending the anomaly event to a central management system (CMS). The anomaly event may include additional information, for example, logs associated with the activity, OS logs, system logs, etc. Further the anomaly event notification may include analysis completed by the BMC.).
Regarding claim 11, Tseng, in combination with Harsany, teaches the system of Claim 9, wherein the specific subcomponent of the electronic device is a drive caddy and the management server further includes instructions to cause the processor to determine that the current usage is above an expected value for the drive caddy (Tseng: Para. [0032], The storage drive 118 can be implemented as a honeypot. A honeypot includes data that appears to be a legitimate part of the computing device, but is actually isolated and monitored by the firmware engines 110, for example, the BMC 112. As noted, the storage drive 118 can be implemented to mimic information or resources of value to an attacker. [storage drive may include a drive caddy]) and, as a result, determine that the security status of the electronic device is compromised by unauthorized data encryption (Tseng: Para. [0012], Some of the attacks are targeted at encrypting the boot block (e.g., a master boot record (MBR)) along with the data and recent attacks have created havoc among many small and medium size businesses as well as enterprises.).
Regarding claim 12, Tseng, in combination with Harsany, teaches the system of Claim 9, wherein the specific subcomponent of the electronic device is a processor and the management server further includes instructions to cause the processor to determine that the current usage is above an expected value for the processor (Tseng: Para. [0012], power consumption of the server (also referred to as the server power consumption) or operating information of the application circuit; and the operating information contains at least one of a magnitude of an operating voltage, a magnitude of an operating current, an operating power consumption, or an operating state of the application circuit. [subcomponent may include an application circuit], Para. 11, The application circuit includes at least one electronic element (e.g., at least one of a central processing unit (CPU), a chipset or a graphics card along with its related circuits).) and, as a result, determine that the security status of the electronic device is compromised by unauthorized compute intensive server operations (Tseng: Para. [0017], Moreover, in another embodiment, for each of the servers, when the application circuit is determined to be overloaded, the baseboard management controller may control the power management unit to stop outputting the type of DC output power, instead of controlling the application circuit to change its operating mode. [intensive server operations includes the impact of one of many malicious attacks that may result in an overloaded server circuit]).
Regarding claim 13, Tseng, in combination with Harsany, teaches the system of Claim 9, wherein the specific subcomponent of the electronic device is a processor and the management server further includes instructions to cause the processor to determine that the current usage is above an expected value for the processor (Tseng: Para. [0012], power consumption of the server (also referred to as the server power consumption) or operating information of the application circuit; and the operating information contains at least one of a magnitude of an operating voltage, a magnitude of an operating current, an operating power consumption, or an operating state of the application circuit. [subcomponent may include an application circuit], Para. 11, The application circuit includes at least one electronic element (e.g., at least one of a central processing unit (CPU), a chipset or a graphics card along with its related circuits).) and, as a result, determine that the security status of the electronic device is compromised by unauthorized server resource exhaustion (Tseng: Para. [0017], Moreover, in another embodiment, for each of the servers, when the application circuit is determined to be overloaded, the baseboard management controller may control the power management unit to stop outputting the type of DC output power, instead of controlling the application circuit to change its operating mode. [resource exhaustion includes the impact of one of many malicious attacks that may result in an overloaded server circuit]).
Regarding claim 14, Tseng, in combination with Harsany, teaches the system of Claim 9, wherein the specific subcomponent of the electronic device is a processor and the management server further includes instructions to cause the processor to determine that the current usage is above an expected value for the processor (Tseng: Para. [0012], power consumption of the server (also referred to as the server power consumption) or operating information of the application circuit; and the operating information contains at least one of a magnitude of an operating voltage, a magnitude of an operating current, an operating power consumption, or an operating state of the application circuit. [subcomponent may include an application circuit], Para. 11, The application circuit includes at least one electronic element (e.g., at least one of a central processing unit (CPU), a chipset or a graphics card along with its related circuits).) and, as a result, determine that the security status of the electronic device is compromised by unauthorized server resource usage (Tseng: Para. [0017], Moreover, in another embodiment, for each of the servers, when the application circuit is determined to be overloaded, the baseboard management controller may control the power management unit to stop outputting the type of DC output power, instead of controlling the application circuit to change its operating mode. [unauthorized resource usage includes the impact of one of many malicious attacks that may result in an overloaded server circuit]).
Regarding claim 16, Claim 16 is rejected under the same rational as claim 1.
Regarding claim 17, Tseng teaches a method, comprising, at a server (Tseng: Para. [0005]):
monitoring current usage by an electronic device communicatively coupled to the server (Tseng: Para. [0020], Moreover, one can operate a user interface 3 by using a management computer 4 to: Para. [0021] (a) control the master baseboard management controller to monitor the operations of the application circuits of all servers via the slave baseboard management controller(s) and the power management units, so that the master baseboard management controller collects the operating information of the application circuits, and transmits the collected operating information to the management computer 4 via the user interface 3; Para. [0022] (b) receive and monitor the power management data collected by the master baseboard management controller (The master baseboard management controller transmits the power management data collected thereby to the management computer 4 via the user interface 3.); 
determining a security status of the electronic device based upon the current usage (Tseng: Para. [0012], The operating state is detected by the baseboard management controller. Para. [0016], such that an operating mode of the application circuit is changed when the application circuit is determined by the baseboard management controller to be overloaded. In an example, the application circuit includes a graphics card; the operating information at least contains the magnitude of the operating current; the second overload threshold is a current value; and when the magnitude of the operating current contained in the operating information is determined to be greater than the second overload threshold, the application circuit 13 is controlled by the baseboard management controller to enter a power saving mode. Para. [0017]).
Tseng does not explicitly teach taking a corrective action based upon the security status.
In an analogous art, Harsany teaches determining a security status of the electronic device based upon the current usage (Harsany: Para. [0027], In some examples, sensors associated with the BMC 112 can measure internal physical variables such as humidity, temperature, power supply voltage, communications parameters, fan speeds, operating system functions, or the like. [Current values may be derived from voltage or power measurements] Para. [0016], The anomaly event can trigger a security action of sending the anomaly event to a central management system (CMS). The anomaly event may include additional information, for example, logs associated with the activity, OS logs, system logs, etc. Further the anomaly event notification may include analysis completed by the BMC.); and 
taking a corrective action based upon the security status (Harsany: Para. [0016], The anomaly event can trigger a security action of sending the anomaly event to a central management system (CMS). The anomaly event may include additional information, for example, logs associated with the activity, OS logs, system logs, etc. Further the anomaly event notification may include analysis completed by the BMC. Para. [0017], Moreover, in some examples, a security action by the BMC may include actions to act autonomously, after validating the system state. Such a security action can include quarantining the system, shutting down the system and/or each interface to the system, backing up audit logs, etc. The process of sending anomaly events to the CMS can allow the verification of the authenticity and integrity of the event. Para. [0037]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Harsany with the system and method of Tseng to include taking a corrective action based upon the security status because this functionality provides for automated detection and recovery solutions for computing users to reduce down time (Harsany: Para. [0012]). 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0097057; Hereinafter “Tseng”) in view of Harsany et al. (US 2019/0156039; Hereinafter “Harsany”) in view Shivanna (US 2020/0143047).
Regarding claim 4, Tseng, in combination with Harsany teaches the system of Claim 1, wherein the wherein the management server further includes instructions to cause the processor to: determine a security attack on the electronic device (Harsany: Para. [0016], Para. [0027]).
Tseng, in combination with Harsany, does not explicitly teach reboot the electronic device; and perform a corrective action upon the reboot of the electronic device in response to the security attack.
In an analogous art, Shivanna teaches reboot the electronic device (Shivanna: Para. [0014], In some examples, auxiliary management controllers on reboot can register handlers with the centralized monitoring engine using a unique structure identifier containing references to a set of security parameters. Associated audit log identifiers where the audit logs are generated on modification of the parameters can be stored in the structure using securely authenticated and authorized interfaces.); and 
perform a corrective action upon the reboot of the electronic device in response to the security attack (Shivanna: Para. [0014], Para. [0031], The security action engine 266 can perform a security action in response to detection of an unauthorized modification. In another example, the security action can include restoring the parameter to the expected value from the backup store. Further, in some examples, the security action engine 266 can verify firmware images and/or security configurations of the computing system 200. For example, the security action engine 266 can verify a platform firmware image, the BMC firmware image, the firmware images of the monitored controllers, etc., for example, using a secure boot process. Para. [0024], In some examples, the BMC 110 can be used to ensure that firmware of the computing system 200 is secure (e.g., by ensuring that firmware is not updated unless it is signed or encrypted using a public key that the private key of the BMC 110 can decrypt. Further, in some examples, the BMC 110 can stop the computing system 200 from booting with compromised firmware.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shivanna with the system and method of Tseng and Harsany to include reboot the electronic device; and perform a corrective action upon the reboot of the electronic device in response to the security attack because this functionality enables enhanced security features for mitigating attacks on computing devices (Shivanna: Para. [0001]).

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0097057; Hereinafter “Tseng”) in view of Harsany et al. (US 2019/0156039; Hereinafter “Harsany”) in view Hunt et al. (US 2021/0110037; Hereinafter “Hunt”).
Regarding claim 15, Tseng, in combination with Harsany, teaches the system of Claim 9, wherein the specific subcomponent of the electronic device is a processor and the management server further includes instructions to cause the processor to determine that the current usage is below an expected value for the processor and (Tseng: Para. [0012], power consumption of the server (also referred to as the server power consumption) or operating information of the application circuit; and the operating information contains at least one of a magnitude of an operating voltage, a magnitude of an operating current, an operating power consumption, or an operating state of the application circuit. [subcomponent may include an application circuit], Para. 11, The application circuit includes at least one electronic element (e.g., at least one of a central processing unit (CPU), a chipset or a graphics card along with its related circuits).), as a result. Tseng, in combination with Harsany, does not explicitly teach determine that the security status of the electronic device is compromised by a denial-of-service attack.
In an analogous art, Hunt teaches determine that the security status of the electronic device is compromised by a denial-of-service attack (Hunt: Para. [0019], What we mean by this, is taking down physical infrastructure (i.e. Denial of Service through reboot, causing race conditions, Bios and Firmware overwrite, attack on system management modules to turn off fans and cause thermal overloads, shut down power supplies, data encryption, threshold modification, etc.). Para. [0021], Such attacks may include, for example, denial of service through reboot, causing race conditions, BIOS and firmware overwrite, attack on system management modules to turn off critical systems (for example, fans) to induce device malfunction, shut down power supplies, data encryption, threshold modification, and loss of data through compromised adapter firmware.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hunt with the system and method of Tseng and Harsany to include determine that the security status of the electronic device is compromised by a denial-of-service attack because this functionality enables improved analyzing techniques for detecting denial of service attacks that effect computing device resources and the physical state of the computer (Hunt: Para. [0022]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437